 

EXHIBIT 10.10

 

ASSIGNMENT OF REPRESENTATIONS AND WARRANTIES AGREEMENT

 

This is an Assignment of Representations and Warranties Agreement (the
“Agreement”) made as of the 21st day of March, 2013, among Redwood Residential
Acquisition Corporation, a Delaware corporation (“Assignor”), Sequoia
Residential Funding, Inc., a Delaware corporation (“Depositor”), Christiana
Trust, a division of Wilmington Savings Fund Society, FSB, a federal savings
bank, not in its individual capacity but solely as trustee (in such capacity,
the “Trustee” or the “Assignee”) under a Pooling and Servicing Agreement dated
as of March 1, 2013 (the “Pooling and Servicing Agreement”), and Cole Taylor
Bank, an Illinois corporation (“Cole Taylor”).

 

In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the “Mortgage Loans”) listed on Attachment 1
annexed hereto (the “Mortgage Loan Schedule”) are subject to the terms of the
Flow Mortgage Loan Purchase and Sale Agreement dated as of August 1, 2011,
between Assignor and Cole Taylor (the “Purchase Agreement”) as modified or
supplemented by this Agreement. Unless otherwise specified herein, capitalized
terms used herein but not defined shall have the meanings ascribed to them in
the Purchase Agreement. Assignor will sell the Mortgage Loans to Depositor
pursuant to a Mortgage Loan Purchase and Sale Agreement dated the date hereof,
and Depositor will sell the Mortgage Loans to Assignee pursuant to the Pooling
and Servicing Agreement.

 

Assignment

 

1.            Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the representations and
warranties made by Cole Taylor pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, and Depositor hereby accepts such assignment
from Assignor.

 

2.            Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the representations and
warranties made by Cole Taylor pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, Depositor is released from all obligations under
the Purchase Agreement, and Assignee hereby accepts such assignment from
Depositor.

 

3.            Cole Taylor hereby acknowledges the foregoing assignments.

 

Representations and Warranties

 

4.            Assignor warrants and represents to, and covenants with,
Depositor, Assignee and Cole Taylor as of the date hereof that:

 

(a)          Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

 

 

 

(b)          Assignor is the lawful owner of its interests and rights under the
Purchase Agreement to the extent of the Mortgage Loans, free and clear from any
and all claims and encumbrances whatsoever, and upon the transfer of the
representations and warranties to Assignee as contemplated herein, Assignee
shall have good title to such representations and warranties under the Purchase
Agreement to the extent of the Mortgage Loans, free and clear of all liens,
claims and encumbrances;

 

(c)          There are no offsets, counterclaims or other defenses available to
Cole Taylor with respect to the Purchase Agreement;

 

(d)          Assignor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to enter into and perform its obligations under the Purchase
Agreement;

 

(e)          Assignor has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Assignor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Assignor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Assignor is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Assignor or its property is subject. The execution,
delivery and performance by Assignor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on the part of Assignor. This Agreement has been duly
executed and delivered by Assignor and, upon the due authorization, execution
and delivery by Assignee, will constitute the valid and legally binding
obligation of Assignor enforceable against Assignor in accordance with its terms
except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(f)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Assignor in connection with the execution, delivery or performance by
Assignor of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

5.            Depositor warrants and represents to, and covenants with,
Assignor, Assignee and Cole Taylor that as of the date hereof:

 

(a)          Depositor is a Delaware corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;

 

2

 

 

(b)          Depositor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Depositor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Depositor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Depositor is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Depositor or its property is subject. The execution,
delivery and performance by Depositor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of Depositor. This Agreement has been duly
executed and delivered by Depositor and, upon the due authorization, execution
and delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Depositor enforceable against Depositor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(c)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Depositor in connection with the execution, delivery or performance
by Depositor of this Agreement, or the consummation by it of the transactions
contemplated hereby other than any that have been obtained or made.

 

6.            Assignee warrants and represents to, and covenants with, Assignor,
Depositor and Cole Taylor that as of the date hereof:

 

(a)          Assignee is a federal savings bank duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization; and

 

(b)          Assignee has been directed to enter into this Agreement pursuant to
the provisions of the Pooling and Servicing Agreement. The execution, delivery
and performance by Assignee of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
action on part of Assignee. This Agreement has been duly executed and delivered
by Assignee and, upon the due authorization, execution and delivery by the other
parties hereto, will constitute the valid and legally binding obligation of
Assignee enforceable against Assignee in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law.

 

3

 

 

7.            Cole Taylor warrants and represents to, and covenants with,
Assignor, Depositor and Assignee as of the date hereof that:

 

(a)          Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

(b)          Cole Taylor is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, and has all
requisite power and authority to perform its obligations under the Purchase
Agreement;

 

(c)          Cole Taylor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Cole Taylor’s business and will
not conflict with, or result in a breach of, any of the terms, conditions or
provisions of Cole Taylor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Cole Taylor is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Cole Taylor or its property is subject. The
execution, delivery and performance by Cole Taylor of this Agreement and the
consummation by it of the transactions contemplated hereby, have been duly
authorized by all necessary corporate action on part of Cole Taylor. This
Agreement has been duly executed and delivered by Cole Taylor and, upon the due
authorization, execution and delivery by Assignor, Assignee and the Depositor,
will constitute the valid and legally binding obligation of Cole Taylor
enforceable against Cole Taylor in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law; and

 

(d)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Cole Taylor in connection with the execution, delivery or performance
by Cole Taylor of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

Restated Cole Taylor Representations and Warranties

 

8.           Pursuant to Section 32(d) of the Purchase Agreement, Cole Taylor
hereby restates to Depositor and Assignee (a) the representations and warranties
set forth in Subsection 7.01 of the Purchase Agreement as of the related Closing
Date and (b) the representations and warranties set forth in Subsection 7.02 of
the Purchase Agreement as of the date hereof, as if such representations and
warranties were set forth herein in full.

 

4

 

 

In the event of a breach of any representations and warranties referred to in
clauses (a) or (b) above as of the related Closing Date or the date hereof, as
the case may be, Assignee shall be entitled to all the remedies under the
Purchase Agreement, including, without limitation, the right to compel Cole
Taylor to repurchase Mortgage Loans pursuant to Section 7.03 of the Purchase
Agreement, subject to the provisions of Section 10.

 

Recognition of Assignee

 

9.            From and after the date hereof, subject to Section 10 below, Cole
Taylor shall recognize Assignee as owner of the Mortgage Loans and will perform
its obligations hereunder for the benefit of the Assignee in accordance with the
Purchase Agreement, as modified hereby or as may be amended from time to time,
as if Assignee and Cole Taylor had entered into a separate purchase agreement
for the purchase of the Mortgage Loans in the form of the Purchase Agreement,
the terms of which are incorporated herein by reference, as amended by this
Agreement.

 

Enforcement of Rights

 

10.         (a)          Controlling Holder Rights. Cole Taylor agrees and
acknowledges that Sequoia Mortgage Funding Corporation, an Affiliate of the
Depositor, in its capacity as the initial Controlling Holder pursuant to the
Pooling and Servicing Agreement, and for so long as it is the Controlling
Holder, will exercise all of Assignee’s rights (and obligations under Section
7.03 in connection with the exercise of such rights) as Purchaser under the
following section of the Purchase Agreement:

 

Purchase Agreement:

 



Section or Subsection   Matter       7.03, other than 7.03(c)   Repurchase and
Substitution 





 

(b)          If there is no Controlling Holder under the Pooling and Servicing
Agreement, then all rights that are to be exercised by the Controlling Holder
pursuant to Section 10(a) (and obligations under Section 7.03 in connection with
the exercise of such rights) shall be exercised by Assignee.

 

Amendments to Purchase Agreement

 

11.         The parties agree that the Purchase Agreement shall be amended,
solely with respect to the Mortgage Loans, as follows:

 

5

 

 

(a)          Definitions.

 

(i)          The definitions of “Arbitration,” “Business Day” and “Repurchase
Price” set forth in Section 1 of the Purchase Agreement shall be deleted and
replaced in their entirety as follows:

 

Arbitration: Arbitration in accordance with the then governing Commercial
Arbitration Rules of the American Arbitration Association and administered by
the American Arbitration Association, which shall be conducted in New York, New
York or other place mutually acceptable to the parties to the arbitration.

 

Business Day: Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the states of California, Delaware, Illinois, Maryland, Minnesota,
Missouri or New York, (iii) a day on which banks in the states of California,
Delaware, Illinois, Maryland, Minnesota, Missouri or New York, are authorized or
obligated by law or executive order to be closed or (iv) a day on which the New
York Stock Exchange or the Federal Reserve Bank of New York is closed.         

 

Repurchase Price: With respect to any Mortgage Loan, a price equal to (i) the
unpaid principal balance of the Mortgage Loan, plus (ii) interest on such unpaid
principal balance at the related Mortgage Interest Rate from the last date
through which interest was last paid by or on behalf of the Mortgagor to the
last day of the month in which such repurchase occurs, plus (iii) reasonable and
customary third party expenses incurred in connection with the transfer of the
Mortgage Loan being repurchased, minus (iv) any amounts received in respect of
such repurchased Mortgage Loan and being held in the Custodial Account for
future distribution in connection with such Mortgage Loan.

 

(b)          The following sentence shall be added as the new third sentence of
Subsection 7.03(a):

 

Each determination as to whether there has been such a breach shall be conducted
on a Mortgage Loan-by-Mortgage Loan basis.

 

(c)          The rights under the Purchase Agreement assigned to the Depositor
and the Assignee pursuant to this Agreement shall be under the Purchase
Agreement as amended by this Agreement.

 

Miscellaneous

 

12.         All demands, notices and communications related to the Mortgage
Loans, the Purchase Agreement and this Agreement shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
registered mail, postage prepaid, as follows:

 

6

 

 

(a)          In the case of Cole Taylor,

 

Cole Taylor Bank

2350 Green Road, Suite 100

Ann Arbor, MI  48105

Attention: Phil Miller

Tel: (734) 926-2450

Fax: (734) 926-2404

 

With a copy to

Cole Taylor Bank

9550 W. Higgins Road

Rosemont, IL 960018

Chicago, IL 60606

Attention: General Counsel

Fax: (847) 653-7890

 

(b)          In the case of Assignee,

 

Christiana Trust, a division of Wilmington Savings Fund Society, FSB

500 Delaware Avenue, 11th Floor

Wilmington, Delaware, 19801

Attention: Corporate Trust - Sequoia Mortgage Trust 2013-4

 

(c)          In the case of Depositor,

 

Sequoia Residential Funding, Inc.

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(d)         In the case of Assignor,

 

Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

7

 

 

(e)          In the case of Master Servicer,

 

Wells Fargo Bank, N.A.

9062 Old Annapolis Road

Columbia, Maryland 21045)

Telephone number: (410) 884-2000

Facsimile number: (410) 715-2380

Attention: Client Manager — Sequoia Mortgage Trust 2013-4

 

(f)           In the case of the initial Controlling Holder,

 

Sequoia Mortgage Funding Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

13.         This Agreement shall be construed in accordance with the laws of the
State of New York, except to the extent preempted by Federal law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws, without regard to the conflicts of laws provisions of
the State of New York or any other jurisdiction.

 

14.         No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.

 

15.         This Agreement shall inure to the benefit of the successors and
assigns of the parties hereto. Any entity into which Assignor, Depositor,
Assignee or Cole Taylor may be merged or consolidated shall, without the
requirement for any further writing, be deemed Assignor, Depositor, Assignee or
Cole Taylor, respectively, hereunder.

 

16.         This Agreement shall survive the conveyance of the Mortgage Loans,
the assignment of the representations and warranties made by Cole Taylor
pursuant to the Purchase Agreement to the extent of the Mortgage Loans by
Assignor to Depositor and by Depositor to Assignee, and the termination of the
Purchase Agreement.

 

17.         This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.

 

18.          The Controlling Holder under the Pooling and Servicing Agreement is
an express third party beneficiary of this Agreement, and shall have the same
power and ability to exercise and enforce the rights stated to be provided to it
hereunder as if it were a signatory hereto. Cole Taylor hereby consents to such
exercise and enforcement.

 

8

 

 

19.          It is expressly understood and agreed by the parties hereto that
insofar as this Agreement is executed by the Trustee (i) this Agreement is
executed and delivered by Christiana Trust, a division of Wilmington Savings
Fund Society, FSB (“Christiana Trust”) not in its individual capacity but solely
as Trustee on behalf of the trust created by the Pooling and Servicing Agreement
referred to herein (the “Trust”) in the exercise of the powers and authority
conferred upon and vested in it, and as directed in the Pooling and Servicing
Agreement, (ii) each of the undertakings and agreements herein made on behalf of
the Trust is made and intended not as a personal undertaking or agreement of or
by Christiana Trust but is made and intended for purposes of binding only the
Trust, (iii) nothing herein contained shall be construed as creating any
liability on the part of Christiana Trust, individually or personally, to
perform any covenant either express or implied in this Agreement, all such
liability, if any, being expressly waived by the parties hereto and by any
person claiming by, through or under the parties hereto, and (iv) under no
circumstances shall Christiana Trust in its individual capacity or in its
capacity as Trustee be personally liable for the payment of any indebtedness,
amounts or expenses owed by the Assignor under the Purchase Agreement, as
modified or supplemented by this Agreement (such indebtedness, expenses and
other amounts being payable solely from and to the extent of funds of the Trust)
or be personally liable for the breach or failure of any obligation,
representation, warranty or covenant made under this Agreement or any other
related documents.

 

20.          Master Servicer. Cole Taylor hereby acknowledges that the Assignee
has appointed Wells Fargo Bank, N.A. to act as master servicer and securities
administrator under the Pooling and Servicing Agreement and hereby agrees to
treat all inquiries, demands, instructions, authorizations and other
communications from the Master Servicer as if the same had been received from
the Assignee. The Master Servicer, acting on behalf of the Assignee, shall have
the rights of the Assignee as the Purchaser under this Agreement, including,
without limitation, the right to enforce the obligations of Cole Taylor
hereunder and under the Purchase Agreement and the right to exercise the
remedies of the Purchaser hereunder and under the Purchase Agreement.

 

Cole Taylor shall make all remittances due by it to the Purchaser with respect
to the Mortgage Loans to the following account by wire transfer of immediately
available funds:

 

Wells Fargo Bank, N.A.

San Francisco, California

ABA# 121-000-248

Account #3970771416

Account Name: SAS Clearing

FFC: Account #39167300, Sequoia Mortgage Trust 2013-4
Distribution Account

 

9

 

 

21.         Cole Taylor acknowledges that the custodian will be Wells Fargo
Bank, N.A. acting pursuant to the Custodial Agreement. Notwithstanding Section
10 of the Purchase Agreement, Cole Taylor shall pay shipping expenses for any
Mortgage Loan Documents if there has been a breach of any representation or
warranty made with respect to the related Mortgage Loan in Subsection 7.01 of
the Purchase Agreement.

 

22.         Rule 17g-5 Compliance. Cole Taylor hereby agrees that it shall
provide information with respect to the Mortgage Loans or the origination
thereof to any Rating Agency or nationally recognized statistical rating
organization (“NRSRO”) via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2013-4” and an identification of the type of information being provided in the
body of such electronic mail. The Securities Administrator, as the initial Rule
17g-5 Information Provider (the “Rule 17g-5 Information Provider”) shall notify
Cole Taylor in writing of any change in the identity or contact information of
the Rule 17g-5 Information Provider. Cole Taylor shall have no liability for (i)
the Rule 17g-5 Information Provider’s failure to post information provided by it
in accordance with the terms of this Agreement or (ii) any malfunction or
disabling of the website maintained by the Rule 17g-5 Information Provider. None
of the foregoing restrictions in this Section 22 prohibit or restrict oral or
written communications, or providing information, between Cole Taylor, on the
one hand, and any Rating Agency or NRSRO, on the other hand, with regard to (i)
such Rating Agency’s or NRSRO’s review of the ratings it assigns to Cole Taylor
or (ii) such Rating Agency’s or NRSRO’s evaluation of Cole Taylor’s operations
in general; provided, however, that Cole Taylor shall not provide any
information relating to the Mortgage Loans to such Rating Agency or NRSRO in
connection with such review and evaluation by such Rating Agency or NRSRO
unless: (x) borrower, property or deal specific identifiers are redacted; or (y)
such information has already been provided to the Rule 17g-5 Information
Provider.

 

10

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

  

 

REDWOOD RESIDENTIAL ACQUISITION

CORPORATION

  Assignor       By:     Name:     Title:             SEQUOIA RESIDENTIAL
FUNDING, INC.   Depositor       By:     Name:     Title:        

Christiana Trust, a division of

Wilmington Savings Fund Society, FSB,

not in its individual capacity but solely as Trustee,

  Assignee       By:     Name:     Title:             COLE TAYLOR BANK       By:
    Name:     Title:  

 

Accepted and agreed to by:   WELLS FARGO BANK, N.A. Master Servicer     By:  
Name:   Title:  

 

Signature Page – Assignment of Representations and Warranties – Cole Taylor Bank
(SEMT 2013-4)

 

 

 

 

ATTACHMENT 1

 

MORTGAGE LOAN SCHEDULE

 



 

 

  

  1 2 3 4 5 6 7 8 9 10 11   Primary Servicer Servicing Fee % Servicing
Fee—Flatdollar Servicing
Advance
Methodology Originator Loan Number Amortization
Type Lien Position HELOC Indicator Loan Purpose Cash Out
Amount 1 1000383 0.002500     Cole Taylor Bank 1022365 1 1 0 7   2 1000383
0.002500     Cole Taylor Bank 6039856 1 1 0 9   3 1000383 0.002500     Cole
Taylor Bank 6039898 1 1 0 7   4 1000383 0.002500     Cole Taylor Bank 6040051 1
1 0 9   5 1000383 0.002500     Cole Taylor Bank 6040018 1 1 0 9   6 1000383
0.002500     Cole Taylor Bank 6040627 1 1 0 9   7 1000383 0.002500     Cole
Taylor Bank 6039733 1 1 0 9   8 1000383 0.002500     Cole Taylor Bank 6038453 1
1 0 9   9 1000383 0.002500     Cole Taylor Bank 1021703 1 1 0 9   10 1000383
0.002500     Cole Taylor Bank 6039737 1 1 0 9   11 1000383 0.002500     Cole
Taylor Bank 6039944 1 1 0 7   12 1000383 0.002500     Cole Taylor Bank 6039913 1
1 0 9   13 1000383 0.002500     Cole Taylor Bank 6039832 1 1 0 9   14 1000383
0.002500     Cole Taylor Bank 6036784 1 1 0 9   15 1000383 0.002500     Cole
Taylor Bank 1021440 1 1 0 9   16 1000383 0.002500     Cole Taylor Bank 1021225 1
1 0 9   17 1000383 0.002500     Cole Taylor Bank 6038848 1 1 0 9   18 1000383
0.002500     Cole Taylor Bank 6039091 1 1 0 9   19 1000383 0.002500     Cole
Taylor Bank 1021201 1 1 0 9   20 1000383 0.002500     Cole Taylor Bank 6038982 1
1 0 9   21 1000383 0.002500     Cole Taylor Bank 6038777 1 1 0 9   22 1000383
0.002500     Cole Taylor Bank 6038703 1 1 0 9   23 1000383 0.002500     Cole
Taylor Bank 6038676 1 1 0 9   24 1000383 0.002500     Cole Taylor Bank 6038315 1
1 0 9   25 1000383 0.002500     Cole Taylor Bank 1019136 1 1 0 9   26 1000383
0.002500     Cole Taylor Bank 6038125 1 1 0 9   27 1000383 0.002500     Cole
Taylor Bank 6038341 1 1 0 9   28 1000383 0.002500     Cole Taylor Bank 6038081 1
1 0 9   29 1000383 0.002500     Cole Taylor Bank 6038035 1 1 0 9   30 1000383
0.002500     Cole Taylor Bank 6037848 1 1 0 9   31 1000383 0.002500     Cole
Taylor Bank 1020575 1 1 0 9   32 1000383 0.002500     Cole Taylor Bank 6037766 1
1 0 9   33 1000383 0.002500     Cole Taylor Bank 6037700 1 1 0 9   34 1000383
0.002500     Cole Taylor Bank 6037632 1 1 0 9   35 1000383 0.002500     Cole
Taylor Bank 6034462 1 1 0 9   36 1000383 0.002500     Cole Taylor Bank 6037259 1
1 0 9   37 1000383 0.002500     Cole Taylor Bank 1020324 1 1 0 9   38 1000383
0.002500     Cole Taylor Bank 1020123 1 1 0 9   39 1000383 0.002500     Cole
Taylor Bank 6034965 1 1 0 9   40 1000383 0.002500     Cole Taylor Bank 6036440 1
1 0 9   41 1000383 0.002500     Cole Taylor Bank 1019985 1 1 0 9   42 1000383
0.002500     Cole Taylor Bank 6036352 1 1 0 9   43 1000383 0.002500     Cole
Taylor Bank 6035671 1 1 0 9   44 1000383 0.002500     Cole Taylor Bank 1018970 1
1 0 9   45 1000383 0.002500     Cole Taylor Bank 6034035 1 1 0 7   46 1000383
0.002500     Cole Taylor Bank 6034090 1 1 0 7   47 1000383 0.002500     Cole
Taylor Bank 1016832 1 1 0 9   48 1000383 0.002500     Cole Taylor Bank 6033968 1
1 0 9   49 1000383 0.002500     Cole Taylor Bank 8002619 1 1 0 9   50 1000383
0.002500     Cole Taylor Bank 6031380 1 1 0 9   51 1000383 0.002500     Cole
Taylor Bank 6029570 1 1 0 9   52 1000383 0.002500     Cole Taylor Bank 6039458 1
1 0 9   53 1000383 0.002500     Cole Taylor Bank 1022038 1 1 0 9   54 1000383
0.002500     Cole Taylor Bank 6041151 1 1 0 9   55 1000383 0.002500     Cole
Taylor Bank 1021280 1 1 0 9   56 1000383 0.002500     Cole Taylor Bank 6039102 1
1 0 9   57 1000383 0.002500     Cole Taylor Bank 6037367 1 1 0 9   58 1000383
0.002500     Cole Taylor Bank 1020612 1 1 0 9   59 1000383 0.002500     Cole
Taylor Bank 6039101 1 1 0 9   60 1000383 0.002500     Cole Taylor Bank 6039759 1
1 0 9   61 1000383 0.002500     Cole Taylor Bank 8004071 1 1 0 9  

  

  12 13 14 15 16 17 18 19 20 21   Total Origination
and Discount
Points Covered/High
Cost Loan
Indicator Relocation Loan
Indicator Broker Indicator Channel Escrow Indicator Senior Loan
Amount(s) Loan Type of
Most
Senior Lien Hybrid Period of
Most Senior Lien
(in
months) Neg Am Limit of
Most Senior Lien 1         1 4 0       2         2 4 0       3         2 4 0    
  4         2 0 0       5         2 0 0       6         2 0 0       7         2
0 0       8         2 0 0       9         1 0 0       10         2 0 0       11
        2 0 0       12         2 1 0       13         2 0 0       14         2 4
0       15         1 0 0       16         1 0 0       17         2 0 0       18
        2 4 0       19         1 0 0       20         2 0 0       21         2 1
0       22         2 4 0       23         2 0 0       24         2 0 0       25
        1 0 0       26         2 4 0       27         2 4 0       28         2 0
0       29         2 1 0       30         2 0 0       31         1 0 0       32
        2 4 0       33         2 0 0       34         2 4 0       35         2 4
0       36         2 0 0       37         1 1 0       38         1 4 0       39
        2 0 0       40         2 0 0       41         1 0 0       42         2 0
0       43         2 0 0       44         1 0 0       45         2 0 0       46
        2 4 0       47         1 4 0       48         2 4 0       49         5 0
0       50         2 0 0       51         2 4 0       52         2 0 0       53
        1 0 0       54         2 0 0       55         1 4 0       56         2 0
0       57         2 4 0       58         1 0 0       59         2 4 0       60
        2 0 0       61         5 0 0      



 

  22 23 24 25 26 27 28 29 30   Junior Mortgage
Balance Origination Date
of
Most Senior Lien Origination Date Original Loan
Amount Original Interest
Rate Original
Amortization
Term Original Term to
Maturity First Payment
Date
of Loan Interest Type
Indicator 1 0.00   20130130 522000.00 0.040000 360 360 20130301 1 2 0.00  
20130122 575000.00 0.035000 360 360 20130301 1 3 0.00   20130115 648500.00
0.038750 360 360 20130301 1 4 0.00   20130110 973000.00 0.040000 360 360
20130301 1 5 0.00   20130125 927650.00 0.038750 360 360 20130301 1 6 0.00  
20130117 687000.00 0.037500 360 360 20130301 1 7 0.00   20130110 960000.00
0.038750 360 360 20130301 1 8 0.00   20130117 668000.00 0.040000 360 360
20130301 1 9 0.00   20130108 638400.00 0.036250 360 360 20130301 1 10 0.00  
20130128 702000.00 0.038750 360 360 20130301 1 11 0.00   20121226 658000.00
0.038750 360 360 20130201 1 12 0.00   20130123 850000.00 0.037500 360 360
20130301 1 13 0.00   20130125 772000.00 0.038750 360 360 20130301 1 14 0.00  
20130116 747000.00 0.035000 360 360 20130301 1 15 0.00   20121228 985000.00
0.036250 360 360 20130301 1 16 0.00   20130108 995000.00 0.036250 360 360
20130301 1 17 0.00   20130128 910000.00 0.038750 360 360 20130301 1 18 0.00  
20130118 1335000.00 0.037500 360 360 20130301 1 19 0.00   20121226 703000.00
0.037500 360 360 20130301 1 20 0.00   20130110 880000.00 0.040000 360 360
20130301 1 21 200000.00   20130107 730000.00 0.038750 360 360 20130301 1 22 0.00
  20130117 551000.00 0.038750 360 360 20130301 1 23 0.00   20130109 974000.00
0.038750 360 360 20130301 1 24 200000.00   20130110 704000.00 0.038750 360 360
20130301 1 25 0.00   20121211 461000.00 0.035000 360 360 20130201 1 26 0.00  
20130109 858000.00 0.037500 360 360 20130301 1 27 0.00   20121227 551250.00
0.038750 360 360 20130301 1 28 0.00   20130110 716250.00 0.040000 360 360
20130301 1 29 0.00   20130111 950000.00 0.038750 360 360 20130301 1 30 95000.00
  20130103 675000.00 0.038750 360 360 20130301 1 31 0.00   20130122 762000.00
0.037500 360 360 20130301 1 32 0.00   20130123 565000.00 0.037500 360 360
20130301 1 33 0.00   20130104 898000.00 0.038750 360 360 20130301 1 34 0.00  
20130114 980000.00 0.037500 360 360 20130301 1 35 0.00   20130110 682000.00
0.040000 360 360 20130301 1 36 0.00   20121207 704000.00 0.041250 360 360
20130201 1 37 0.00   20121213 937500.00 0.038750 360 360 20130201 1 38 0.00  
20121212 499000.00 0.037500 360 360 20130201 1 39 0.00   20130116 1147640.00
0.033750 360 360 20130301 1 40 0.00   20121219 820000.00 0.040000 360 360
20130201 1 41 0.00   20121226 819000.00 0.040000 360 360 20130201 1 42 0.00  
20121210 843000.00 0.042500 360 360 20130201 1 43 0.00   20121210 1377500.00
0.038750 360 360 20130201 1 44 135000.00   20121210 677000.00 0.037500 360 360
20130201 1 45 0.00   20121214 873200.00 0.041250 360 360 20130201 1 46 0.00  
20121206 705000.00 0.036250 360 360 20130201 1 47 0.00   20121120 710000.00
0.036250 360 360 20130101 1 48 0.00   20121130 657000.00 0.043750 360 360
20130201 1 49 0.00   20120921 806250.00 0.040000 360 360 20121101 1 50 0.00  
20121212 940000.00 0.041250 360 360 20130201 1 51 0.00   20121214 825000.00
0.040000 360 360 20130201 1 52 0.00   20130125 622500.00 0.042500 360 360
20130301 1 53 0.00   20130131 945000.00 0.036250 360 360 20130401 1 54 0.00  
20130130 1300000.00 0.036250 360 360 20130401 1 55 0.00   20130117 670000.00
0.037500 360 360 20130301 1 56 0.00   20130124 1230000.00 0.038750 360 360
20130301 1 57 0.00   20130114 1120000.00 0.038750 360 360 20130301 1 58 0.00  
20130108 690000.00 0.036250 360 360 20130301 1 59 0.00   20130115 636000.00
0.037500 360 360 20130301 1 60 0.00   20130114 557000.00 0.038750 360 360
20130301 1 61 0.00   20130115 606300.00 0.040000 360 360 20130301 1



 

  31 32 33 34 35 36 37 38 39 40 41   Original Interest
Only Term Buy Down Period HELOC Draw Period Current Loan
Amount Current Interest
Rate Current Payment
Amount Due Interest Paid
Through Date Current Payment
Status Index Type ARM Look-back
Days Gross Margin 1 0 0   521247.89 0.040000 2492.11 20130301 0 0     2 0 0  
574095.07 0.035000 2582.01 20130301 0 0     3 0 0   647544.62 0.038750 3049.49
20130301 0 0     4 0 0   971598.08 0.040000 4645.25 20130301 0 0     5 0 0  
926283.39 0.038750 4362.15 20130301 0 0     6 0 0   685965.28 0.037500 3181.60
20130301 0 0     7 0 0   958585.72 0.038750 4514.28 20130301 0 0     8 0 0  
667037.54 0.040000 3189.13 20130301 0 0     9 0 0   637417.07 0.036250 2911.43
20130301 0 0     10 0 0   700965.82 0.038750 3301.06 20130301 0 0     11 0 0  
656058.13 0.038750 3094.16 20130301 0 0     12 0 0   848719.77 0.037500 3936.48
20130301 0 0     13 0 0   770862.69 0.038750 3630.23 20130301 0 0     14 0 0  
745824.39 0.035000 3354.36 20130301 0 0     15 0 0   983483.41 0.036250 4492.11
20130301 0 0     16 0 0   993468.02 0.036250 4537.71 20130301 0 0     17 0 0  
908659.38 0.038750 4279.16 20130301 0 0     18 0 0   1332989.29 0.037500 6182.59
20130301 0 0     19 0 0   701941.18 0.037500 3255.70 20130301 0 0     20 0 0  
878732.08 0.040000 4201.25 20130301 0 0     21 0 0   728924.56 0.038750 3432.73
20130301 0 0     22 0 0   550188.26 0.038750 2591.01 20130301 0 0     23 0 0  
972565.10 0.038750 4580.11 20130301 0 0     24 0 0   702962.86 0.038750 3310.47
20130301 0 0     25 0 0   459546.85 0.035000 2070.10 20130301 0 0     26 0 0  
856011.71 0.037500 3973.53 20130301 0 0     27 0 0   550437.90 0.038750 2592.18
20130301 0 0     28 0 0   715218.01 0.040000 3419.49 20130301 0 0     29 0 0  
948600.02 0.038750 4467.25 20130301 0 0     30 0 0   674005.59 0.038750 3174.10
20130301 0 0     31 0 0   760852.31 0.037500 3528.94 20130301 0 0     32 0 0  
564149.03 0.037500 2616.60 20130301 0 0     33 0 0   896677.06 0.038750 4222.73
20130301 0 0     34 0 0   978523.97 0.037500 4538.53 20130301 0 0     35 0 0  
680996.09 0.040000 3255.97 20130301 0 0     36 0 0   702012.72 0.041250 3411.93
20130301 0 0     37 0 0   934733.28 0.038750 4408.47 20130301 0 0     38 0 0  
497494.51 0.037500 2310.95 20130301 0 0     39 0 0   1145794.07 0.033750 5073.67
20130301 0 0     40 0 0   817632.58 0.040000 3914.81 20130301 0 0     41 0 0  
816636.01 0.040000 3910.03 20130301 0 0     42 0 0   840318.84 0.042500 4147.05
20130301 0 0     43 0 0   1373433.65 0.038750 6477.52 20130301 0 0     44 0 0  
674957.49 0.037500 3135.29 20130301 0 0     45 0 0   870734.43 0.041250 4231.96
20130301 0 0     46 0 0   702824.72 0.036250 3215.16 20130301 0 0     47 0 0  
706710.58 0.036250 3237.96 20130301 0 0     48 0 0   655226.80 0.043750 3280.30
20130301 0 0     49 0 0   800251.50 0.040000 3849.16 20130301 0 0     50 0 0  
937345.99 0.041250 4555.71 20130301 0 0     51 0 0   822618.29 0.040000 3938.68
20130301 0 0     52 0 0   621642.36 0.042500 3062.33 20130301 0 0     53 0 0  
945000.00 0.036250 4309.68 20130301 0 0     54 0 0   1300000.00 0.036250 5928.67
20130301 0 0     55 0 0   668990.88 0.037500 3102.87 20130301 0 0     56 0 0  
1228187.96 0.038750 5783.92 20130301 0 0     57 0 0   1118350.01 0.038750
5266.66 20130301 0 0     58 0 0   688937.63 0.036250 3146.75 20130301 0 0     59
0 0   635042.08 0.037500 2945.42 20130301 0 0     60 0 0   556179.43 0.038750
2619.22 20130301 0 0     61 0 0   605426.43 0.040000 2894.57 20130301 0 0    

  

  42 43 44 45 46 47 48 49 50 51 52   ARM Round Flag ARM Round Factor Initial
Fixed Rate
Period Initial Interest
Rate
Cap (Change
Up) Initial Interest
Rate
Cap (Change
Down) Subsequent
Interest
Rate Reset
Period Subsequent
Interest
Rate Cap
(Change Down) Subsequent
Interest
Rate Cap
(Change
Up) Lifetime
Maximum
Rate (Ceiling) Lifetime Minimum
Rate (Floor) Negative
Amortization
Limit 1                       2                       3                       4
                      5                       6                       7        
              8                       9                       10                
      11                       12                       13                      
14                       15                       16                       17  
                    18                       19                       20        
              21                       22                       23              
        24                       25                       26                    
  27                       28                       29                       30
                      31                       32                       33      
                34                       35                       36            
          37                       38                       39                  
    40                       41                       42                      
43                       44                       45                       46  
                    47                       48                       49        
              50                       51                       52              
        53                       54                       55                    
  56                       57                       58                       59
                      60                       61                      

  

  53 54 55 56 57 58 59 60 61 62 63   Initial Negative
Amortization
Recast
Period Subsequent
Negative
Amortization
Recast
Period Initial Fixed
Payment Period Subsequent
Payment Reset
Period Initial Periodic
Payment Cap Subsequent
Periodic Payment
Cap Initial Minimum
Payment Reset
Period Subsequent
Minimum
Payment
Reset Period Option ARM
Indicator Options at Recast Initial Minimum
Payment 1                       2                       3                      
4                       5                       6                       7      
                8                       9                       10              
        11                       12                       13                    
  14                       15                       16                       17
                      18                       19                       20      
                21                       22                       23            
          24                       25                       26                  
    27                       28                       29                      
30                       31                       32                       33  
                    34                       35                       36        
              37                       38                       39              
        40                       41                       42                    
  43                       44                       45                       46
                      47                       48                       49      
                50                       51                       52            
          53                       54                       55                  
    56                       57                       58                      
59                       60                       61                      

  

  64 65 66 67 68 69 70 71 72 73   Current Minimum
Payment Prepayment
Penalty
Calculation Prepayment
Penalty
Type Prepayment
Penalty
Total Term Prepayment
Penalty
Hard Term Primary
Borrower ID Number of
Mortgaged
Properties Total Number of
Borrowers Self-employment
Flag Current ‘Other’
Monthly Payment 1       0   174 2   0   2       0   494 2   0   3       0   677
1   0   4       0   700 1   0   5       0   549 1   0   6       0   697 2   0  
7       0   115 2   0   8       0   553 2   1   9       0   471 2   0   10      
0   469 2   0   11       0   361 2   1   12       0   259 1   1   13       0  
460 1   1   14       0   327 1   0   15       0   536 1   0   16       0   432 1
  0   17       0   685 2   0   18       0   92 1   0   19       0   576 1   0  
20       0   306 3   0   21       0   64 1   0   22       0   301 3   0   23    
  0   598 1   0   24       0   689 1   0   25       0   433 3   0   26       0  
127 4   1   27       0   331 1   0   28       0   575 1   0   29       0   133 2
  0   30       0   330 1   0   31       0   708 1   0   32       0   214 2   1  
33       0   262 1   0   34       0   268 1   1   35       0   202 1   0   36  
    0   709 1   0   37       0   336 1   0   38       0   318 1   0   39       0
  334 1   0   40       0   455 1   0   41       0   281 1   1   42       0   89
1   0   43       0   96 1   0   44       0   131 1   1   45       0   176 1   0
  46       0   72 3   1   47       0   675 1   0   48       0   478 3   0   49  
    0   280 1   0   50       0   58 1   0   51       0   34 1   0   52       0  
224 2   0   53       0   713 1   0   54       0   635 1   1   55       0   657 2
  0   56       0   686 1   0   57       0   493 3   0   58       0   303 1   0  
59       0   260 2   0   60       0   319 1   1   61       0   230 1   0  

  

  74 75 76 77 78 79 80 81 82 83 84   Length of
Employment:
Borrower Length of
Employment: Co-
Borrower Years in Home FICO Model Used Most Recent
FICO
Date Primary Wage
Earner Original
FICO: Equifax Primary Wage
Earner Original
FICO: Experian Primary Wage
Earner Original
FICO: TransUnion Secondary
Wage
Earner Original
FICO: Equifax Secondary
Wage
Earner Original
FICO: Experian Secondary
Wage
Earner Original
FICO: TransUnion 1 18.5   0 1               2 15 8 1 1               3 2 9.5 0 1
              4 13 3 2 1               5 6.5 11 1 1               6 8 6 3 1    
          7 1   3.5 1               8 20 20 31 1               9 11 15 2.5 1    
          10 5.5 6.5 3.5 1               11 16 9 0 1               12 4 5 5 1  
            13 24   1 1               14 0   3 1               15 3   1.25 1    
          16 25 15 2 1               17 4   2.5 1               18 5 0 3 1      
        19 0 0.25 2 1               20 0   1.5 1               21 3.75   6 1    
          22 8 0 1.5 1               23 24   14 1               24 4 5 3 1      
        25 28   11 1               26 15 15 0.5 1               27 7   6.5 1    
          28 4 3 4 1               29 0.5 13 8.25 1               30 10   20 1  
            31 2.5 4 1.25 1               32 25   15 1               33 5   18 1
              34 0.5 13 1.5 1               35 7 17 14 1               36 13   7
1               37 13   4.25 1               38 7.75   3 1               39 10
16 1.5 1               40 32 4 4 1               41 13   7 1               42 4
32 25 1               43 4 10 7 1               44 15   17 1               45 18
  0 1               46 2 2 0 1               47 16   1.5 1               48 15  
1.5 1               49 5   1 1               50 1.75   8 1               51 8  
5 1               52 8   3 1               53 2 1.5 1.25 1               54 5  
2 1               55 15   8.25 1               56 4   3 1               57 20
0.01 2 1               58 4.5 1.8 1.1 1               59 10 12 4 1              
60 7   5 1               61 6   0 1              

  

  85 86 87 88 89 90 91 92 93 94 95 96   Original
Primary
Borrower
FICO Most Recent
Primary Borrower
FICO Most Recent Co-
Borrower FICO Most Recent FICO
Method VantageScore:
Primary Borrower VantageScore:
Co-
Borrower Most Recent
VantageScore
Method VantageScore
Date Credit Report:
Longest Trade
Line Credit Report:
Maximum Trade
Line Credit Report:
Number of Trade
Lines Credit Line Usage
Ratio 1 789                       2 770                       3 776            
          4 807                       5 793                       6 788        
              7 788                       8 774                       9 782    
                  10 779                       11 728                       12
789                       13 735                       14 762                  
    15 786                       16 772                       17 791            
          18 792                       19 777                       20 794      
                21 808                       22 755                       23 787
                      24 786                       25 775                      
26 790                       27 788                       28 794                
      29 782                       30 747                       31 746          
            32 793                       33 808                       34 785    
                  35 722                       36 786                       37
802                       38 808                       39 807                  
    40 773                       41 799                       42 768            
          43 801                       44 799                       45 755      
                46 722                       47 739                       48 790
                      49 784                       50 767                      
51 762                       52 762                       53 764                
      54 807                       55 780                       56 805          
            57 793                       58 721                       59 797    
                  60 740                       61 737                      

  

  97 98 99 100 101 102 103 104   Most Recent 12-
month Pay
History Months
Bankruptcy Months
Foreclosure Primary
Borrower
Wage Income Co-Borrower
Wage
Income Primary
Borrower
Other Income Co-Borrower
Other
Income All Borrower
Wage
Income 1 000000000000     16493.92 0.00 7830.00 0.00 16493.92 2 000000000000    
0.00 0.00 19531.92 0.00 0.00 3 000000000000     9204.17 8954.57 0.00 0.00
25992.07 4 000000000000     9271.92 6100.68 0.00 0.00 15372.60 5 000000000000  
  8932.59 7628.40 0.00 0.00 16560.99 6 000000000000     9727.36 11000.00 0.00
0.00 20727.36 7 000000000000     12500.00   6183.00   12500.00 8 000000000000  
  1808.33 10663.00 0.00 0.00 12471.33 9 000000000000     9588.36 7650.75 0.00
0.00 17239.11 10 000000000000     7735.89 13274.00 0.00 0.00 21009.89 11
000000000000     15692.36 3537.96 0.00 0.00 19230.32 12 000000000000    
14901.25 1665.00 0.00 0.00 16566.25 13 000000000000     34730.09 0.00 0.00 0.00
34730.09 14 000000000000     21666.67 0.00 0.00 0.00 21666.67 15 000000000000  
  18333.33   8597.91   18333.33 16 000000000000     13762.67 3223.41 0.00 0.00
16986.08 17 000000000000     23333.34   0.00   23333.34 18 000000000000    
24999.99 0.00 0.00 0.00 24999.99 19 000000000000     0.00 22386.75 0.00 0.00
22386.75 20 000000000000     17500.00 0.00 0.00 0.00 17500.00 21 000000000000  
  10833.34 0.00 10879.33 0.00 10833.34 22 000000000000     6365.42 13333.33 0.00
0.00 19698.75 23 000000000000     35548.67 0.00 0.00 0.00 35548.67 24
000000000000     9371.98 11867.00 0.00 0.00 21238.98 25 000000000000     8885.87
0.00 2319.20 0.00 8885.87 26 000000000000     17606.78 1083.33 0.00 0.00
18690.11 27 000000000000     16666.57 0.00 0.00 0.00 16666.57 28 000000000000  
  33750.00 16233.34 0.00 0.00 49983.34 29 000000000000     66666.69 22500.00
0.00 0.00 89166.69 30 000000000000     4861.11   28541.00   4861.11 31
000000000000     9010.00 9545.60 0.00 0.00 18555.60 32 000000000000     21541.66
  0.00   21541.66 33 000000000000     1052.38   16565.20   1052.38 34
000000000000     11250.00 16285.65 0.00 0.00 27535.65 35 000000000000    
14928.00 4673.30 0.00 0.00 19601.30 36 000000000000     21782.52 0.00 0.00 0.00
21782.52 37 000000000000     57657.62 0.00 0.00 0.00 57657.62 38 000000000000  
  14025.00   0.00   14025.00 39 000000000000     33683.33 28038.00 0.00 0.00
61721.33 40 000000000000     1154.45 1325.98 7941.13 3770.00 2480.43 41
000000000000     2245.75 707.50 12974.21 0.00 2953.25 42 000000000000    
32282.36 18578.22 0.00 0.00 50860.58 43 000000000000     16666.66 0.00 37500.00
0.00 16666.66 44 000000000000     24126.92   0.00   24126.92 45 000000000000    
14382.70   16911.83   14382.70 46 000000000000     30046.50 2600.00 0.00 0.00
32646.50 47 000000000000     27500.00   0.00   27500.00 48 000000000000    
15108.08   2917.25   15108.08 49 000000000000     20833.34   0.00   20833.34 50
000000000000     18750.00   0.00   18750.00 51 000000000000     20833.33  
48423.46   20833.33 52 000000000000     6550.42   8353.21   6550.42 53
000000000000     9348.31 9437.50 0.00 0.00 18785.81 54 000000000000     36000.00
  0.00   36000.00 55 000000000000     12913.11   0.00   12913.11 56 000000000000
    28510.61 0.00 0.00 0.00 28510.61 57 000000000000     60861.33   0.00 0.00
60861.33 58 000000000000     0.00 14166.66 0.00 0.00 14166.66 59 000000000000  
  8294.50 9608.34 -383.38 0.00 17902.84 60 000000000000     10833.33   10821.08
  10833.33 61 000000000000     14875.00   0.00   14875.00

  

  105 106 107 108 109 110 111 112 113   All Borrower
Total
Income 4506-T Indicator Borrower
Income
Verification
Level Co-Borrower
Income
Verification Borrower
Employment
Verification Co-Borrower
Employment
Verification Borrower Asset
Verification Co-Borrower
Asset
Verification Liquid / Cash
Reserves 1 24323.92 1 5   3   4   115359.49 2 19531.92 1 5   3   4   310201.13 3
25992.07 1 5   3   4   267978.49 4 15372.60 1 5   3   4   81879.75 5 16560.99 1
5   3   4   74438.86 6 20727.36 1 5   3   4   65121.92 7 18683.00 1 5   3   4  
1762539.40 8 12471.33 1 4   3   4   2061834.19 9 17239.11 1 5   3   4  
107393.19 10 21009.89 1 5   3   4   189161.02 11 19230.32 1 5   3   4   48670.64
12 16566.25 1 5   3   4   594000.46 13 34730.09 1 5   3   4   107034.05 14
21666.67 1 5   3   4   131602.57 15 26931.24 1 5   3   4   514690.39 16 16986.08
1 5   3   4   598493.75 17 23333.34 1 5   3   4   92524.51 18 24999.99 1 5   3  
4   1002945.43 19 22386.75 1 5   3   4   87078.75 20 17500.00 1 5   3   4  
1622941.18 21 21712.67 1 5   3   4   163139.86 22 19698.75 1 5   3   4  
149097.09 23 35548.67 1 5   3   4   134861.30 24 21238.98 1 5   3   4  
108975.41 25 11205.07 1 5   3   4   427509.28 26 18690.11 1 5   3   4  
597265.42 27 16666.57 1 5   3   4   863000.91 28 49983.34 1 5   3   4  
172782.04 29 89166.69 1 5   3   4   508708.52 30 33402.11 1 5   3   4  
197780.05 31 18555.60 1 5   3   4   169783.51 32 21541.66 1 5   3   4  
473128.16 33 17617.58 1 5   3   4   770491.73 34 27535.65 1 5   3   4  
152145.98 35 19601.30 1 5   3   4   110583.21 36 21782.52 1 5   3   4  
509448.32 37 57657.62 1 5   3   4   319901.02 38 14025.00 1 5   3   4   99074.32
39 61721.33 1 5   3   4   363990.48 40 14191.56 1 5   3   4   112841.56 41
15927.46 1 5   3   4   2043653.55 42 50860.58 1 5   3   4   261116.20 43
54166.66 1 5   3   4   250833.22 44 24126.92 1 5   3   4   217539.87 45 31294.53
1 5   3   4   51923.62 46 32646.50 1 5   3   4   198719.72 47 27500.00 1 5   3  
4   109043.27 48 18025.33 1 5   3   4   283548.61 49 20833.34 1 5   3   4  
46306.25 50 18750.00 1 5   3   4   217273.43 51 69256.79 1 5   3   4   136967.05
52 14903.63 1 5   3   4   1482378.59 53 18785.81 1 5   3   4   50743.98 54
36000.00 1 5   3   4   416718.35 55 12913.11 1 5   3   4   87079.42 56 28510.61
1 5   3   4   417000.89 57 60861.33 1 5   3   4   2337100.82 58 14166.66 1 5   3
  4   82712.11 59 17519.46 1 5   3   4   148819.00 60 21654.41 1 5   3   4  
49745.66 61 14875.00 1 5   3   4   67859.30

  

  114 115 116 117 118 119 120 121 122   Monthly Debt All
Borrowers Originator DTI Fully Indexed
Rate Qualification
Method Percentage of
Down
Payment from
Borrower Own
Funds City State Postal Code Property Type 1 7929.74 0.326006     100.000000
COMMERCE TOWNSHIP MI 48382 7 2 5583.34 0.285857       ABERDEEN WA 98520 1 3
7437.66 0.286151     100.000000 WALPOLE MA 02032 1 4 6014.05 0.391219       San
Marino CA 91108 1 5 5876.62 0.354847       MILLBRAE CA 94030 7 6 6654.27
0.321038       FREMONT CA 94539 1 7 8138.48 0.435609       MENLO PARK CA 94025 1
8 3949.40 0.316678       LA JOLLA CA 92037 1 9 4997.53 0.289895       ENCINITAS
CA 92024 1 10 5616.38 0.267321       REDWOOD CITY CA 94065 7 11 5258.68 0.273458
    100.000000 Watsonville CA 95076 1 12 5231.16 0.315772       WESTPORT CT
06880 1 13 7827.29 0.225375       DALLAS TX 75225 1 14 5644.08 0.260496      
SAMMAMISH WA 98074 7 15 8311.36 0.308614       Rolling Hills Estates CA 90274 1
16 6090.55 0.358561       Manhattan Beach CA 90266 1 17 9301.79 0.398648      
MENLO PARK CA 94025 1 18 8445.07 0.337803       CUPERTINO CA 95014 1 19 6487.12
0.289775       Rolling Hills Estates CA 90274 7 20 6014.72 0.343698       POWAY
CA 92064 7 21 5170.89 0.238151       Westport CT 06880 1 22 6592.27 0.334654    
  HINSDALE IL 60521 1 23 5710.89 0.160650       LA CANADA FLINTRIDGE CA 91011 1
24 6786.55 0.319533       Mountain View CA 94040 1 25 4162.78 0.371509      
MIAMI BEACH FL 33139 1 26 5682.60 0.304043       BROOKLYN NY 11210 1 27 5294.42
0.317667       Pittsburgh PA 15215 1 28 6767.34 0.135392       REDLANDS CA 92373
1 29 13657.93 0.153173       Woodbridge CT 06525 1 30 5223.12 0.156371      
Sausalito CA 94965 1 31 5028.73 0.271009       SAN FRANCISCO CA 94116 1 32
6535.70 0.303398       WINNETKA IL 60093 1 33 7081.42 0.401952       KENILWORTH
IL 60043 1 34 6197.12 0.225058       NEWPORT BEACH CA 92660 1 35 7558.26
0.385600       SCARSDALE NY 10583 1 36 4870.42 0.223593       Seattle WA 98119 1
37 7464.47 0.129462       Naperville IL 60540 1 38 4329.69 0.308712      
NORTHBROOK IL 60062 1 39 7048.70 0.114202       SAN DIEGO CA 92103 1 40 5315.72
0.374569       SOLANA BEACH CA 92075 1 41 7100.10 0.445777       CHICAGO IL
60611 4 42 6783.68 0.133378       Los Angeles CA 90034 1 43 12236.90 0.225912  
    New Canaan CT 06840 1 44 4619.29 0.191458       Richmond VA 23225 1 45
8730.45 0.278977     100.000000 Gibsonia PA 15044 7 46 10811.28 0.331162    
100.000000 Massapequa NY 11758 1 47 5016.06 0.182402       SANDY SPRING MD 20860
7 48 3934.19 0.218259       Bellevue WA 98004 7 49 5999.34 0.287968       Dallas
TX 75209 1 50 6430.29 0.342949       Newton MA 02459 1 51 6204.58 0.089588      
Westfield NJ 07090 1 52 6015.16 0.403604       Raleigh NC 27609 1 53 6108.83
0.325183       MOUNTAIN VIEW CA 94040 1 54 8244.65 0.229018       NEWPORT COAST
CA 92657 7 55 3847.94 0.297987       LEXINGTON MA 02421 1 56 8486.67 0.297667  
    OAKLAND CA 94610 1 57 13831.95 0.227270       Renton WA 98056 7 58 4396.62
0.310350       FREMONT CA 94536 1 59 6804.21 0.388380       WESTPORT CT 06880 1
60 8263.32 0.381600       BLOOMFIELD HILLS MI 48301 1 61 4574.51 0.307530      
ATLANTA GA 30327 1

  

  123 124 125 126 127 128 129 130 131 132   Occupancy Sales Price Original
Appraised
Property Value Original Property
Valuation Type Original Property
Valuation Date Original Automated
Valuation Model
(AVM) Model Name Original AVM
Confidence
Score Most Recent
Property Value2 Most Recent
Property Valuation
Type Most Recent
Property Valuation
Date 1 1 696000.00 705000.00 3 20130105           2 1   865000.00 3 20121227    
      3 1 926438.00 935000.00 3 20121129           4 1   1365000.00 3 20120920  
        5 1   1340000.00 3 20130107           6 1   1060000.00 3 20121218      
    7 1   2150000.00 3 20121219           8 1   1500000.00 3 20121211          
9 1   912000.00 3 20121223           10 1   1250000.00 3 20130109           11 1
940000.00 940000.00 3 20121126           12 1   1900000.00 3 20130102          
13 1   1840000.00 3 20121212           14 1   1040000.00 3 20121212           15
1   1600000.00 3 20121206           16 1   1450000.00 3 20121205           17 1
  1580000.00 3 20130105           18 1   2200000.00 3 20130105           19 1  
1450000.00 3 20121128           20 1   1260000.00 3 20121214           21 1  
1600000.00 3 20121129           22 1   735000.00 3 20121204           23 1  
1487000.00 3 20121213           24 1   1500000.00 3 20121211           25 1  
926000.00 3 20121019           26 1   3300000.00 3 20121204           27 1  
735000.00 3 20121205           28 1   955000.00 3 20121002           29 1  
1280000.00 3 20121201           30 1   1383000.00 3 20121116           31 1  
1100000.00 3 20121113           32 1   1325000.00 3 20121126           33 1  
1564000.00 3 20121203           34 1   1660000.00 3 20121129           35 1  
1560000.00 3 20121006           36 1   1220000.00 3 20121113           37 1  
1250000.00 3 20121112           38 1   764000.00 3 20121109           39 1  
1650000.00 3 20121015           40 1   1311000.00 3 20121108           41 1  
2225000.00 3 20121101           42 1   1250000.00 3 20121101           43 1  
3100000.00 3 20121025           44 1   977000.00 3 20121027           45 1
1164300.00 1170000.00 3 20121026           46 1 940000.00 950000.00 3 20121106  
        47 1   1050000.00 3 20121011           48 1   1000000.00 3 20121002    
      49 1   1075000.00 3 20120724           50 1   1450000.00 3 20120904      
    51 1   1510000.00 3 20120823           52 1   830000.00 3 20130103          
53 1   1410000.00 3 20121227           54 1   2100000.00 3 20121226           55
1   1000000.00 3 20121212           56 1   1725000.00 3 20121203           57 1
  1600000.00 3 20121217           58 1   1050000.00 3 20121120           59 1  
1050000.00 3 20121203           60 1   930000.00 3 20121207           61 1  
900000.00 3 20121214          

  

  133 134 135 136 137 138 139 140 141 142   Most Recent
AVM
Model Name Most Recent
AVM
Confidence
Score Original CLTV Original LTV Original Pledged
Assets Mortgage Insurance
Company Name Mortgage Insurance
Percent MI: Lender or
Borrower Paid? Pool Insurance
Co.
Name Pool Insurance
Stop
Loss % 1     0.750000 0.750000 0 0 0       2     0.664700 0.664700 0 0 0       3
    0.699900 0.699900 0 0 0       4     0.712800 0.712800 0 0 0       5    
0.692200 0.692200 0 0 0       6     0.648100 0.648100 0 0 0       7     0.446500
0.446500 0 0 0       8     0.445300 0.445300 0 0 0       9     0.700000 0.700000
0 0 0       10     0.561600 0.561600 0 0 0       11     0.700000 0.700000 0 0 0
      12     0.447300 0.447300 0 0 0       13     0.419500 0.419500 0 0 0      
14     0.718200 0.718200 0 0 0       15     0.615600 0.615600 0 0 0       16    
0.686200 0.686200 0 0 0       17     0.575900 0.575900 0 0 0       18    
0.606800 0.606800 0 0 0       19     0.484800 0.484800 0 0 0       20    
0.698400 0.698400 0 0 0       21     0.581200 0.456200 0 0 0       22    
0.749600 0.749600 0 0 0       23     0.655000 0.655000 0 0 0       24    
0.602600 0.469300 0 0 0       25     0.497800 0.497800 0 0 0       26    
0.260000 0.260000 0 0 0       27     0.750000 0.750000 0 0 0       28    
0.750000 0.750000 0 0 0       29     0.742100 0.742100 0 0 0       30    
0.556700 0.488000 0 0 0       31     0.692700 0.692700 0 0 0       32    
0.426400 0.426400 0 0 0       33     0.574100 0.574100 0 0 0       34    
0.590300 0.590300 0 0 0       35     0.437100 0.437100 0 0 0       36    
0.577000 0.577000 0 0 0       37     0.750000 0.750000 0 0 0       38    
0.653100 0.653100 0 0 0       39     0.695500 0.695500 0 0 0       40    
0.625400 0.625400 0 0 0       41     0.368000 0.368000 0 0 0       42    
0.674400 0.674400 0 0 0       43     0.444300 0.444300 0 0 0       44    
0.831100 0.692900 0 0 0       45     0.749900 0.749900 0 0 0       46    
0.750000 0.750000 0 0 0       47     0.676100 0.676100 0 0 0       48    
0.657000 0.657000 0 0 0       49     0.750000 0.750000 0 0 0       50    
0.648200 0.648200 0 0 0       51     0.546300 0.546300 0 0 0       52    
0.750000 0.750000 0 0 0       53     0.670200 0.670200 0 0 0       54    
0.619000 0.619000 0 0 0       55     0.670000 0.670000 0 0 0       56    
0.713000 0.713000 0 0 0       57     0.700000 0.700000 0 0 0       58    
0.657100 0.657100 0 0 0       59     0.605700 0.605700 0 0 0       60    
0.598900 0.598900 0 0 0       61     0.673600 0.673600 0 0 0      

  

  143 144 145 146 147 148 149 150 151   MI Certificate
Number Updated DTI
(Front-end) Updated DTI
(Back-end) Modification
Effective
Payment
Date Total Capitalized
Amount Total Deferred
Amount Pre-Modification
Interest (Note)
Rate Pre-Modification P&I
Payment Pre-Modification
Initial Interest
Rate
Change
Downward
Cap 1                   2                   3                   4              
    5                   6                   7                   8              
    9                   10                   11                   12            
      13                   14                   15                   16        
          17                   18                   19                   20    
              21                   22                   23                   24
                  25                   26                   27                  
28                   29                   30                   31              
    32                   33                   34                   35          
        36                   37                   38                   39      
            40                   41                   42                   43  
                44                   45                   46                  
47                   48                   49                   50              
    51                   52                   53                   54          
        55                   56                   57                   58      
            59                   60                   61                  

  

  152 153 154 155 156 157 158 159 160 161   Pre-Modification
Subsequent
Interest
Rate Cap Pre-Modification
Next Interest
Rate
Change Date Pre-Modification
I/O
Term Forgiven
Principal
Amount Forgiven Interest
Amount Number of
Modifications Cash To/From
Brrw at Closing Brrw - Yrs at in
Industry CoBrrw - Yrs at
in Industry Junior Mortgage
Drawn Amount 1               18.5   0 2               20 16 0 3               12
15 0 4               13 9 0 5               14 15 0 6               10 10 0 7  
            22   0 8               25 25 0 9               11 17 0 10          
    20 17 0 11               31 9 0 12               20 5 0 13               24
  0 14               10   0 15               30   0 16               25 20 0 17
              8   0 18               19 14 0 19               0 7 0 20          
    20   0 21               12   15000 22               8 10 0 23              
29   0 24               8 10 200000 25               28   0 26               15
15 0 27               30   0 28               12 10 0 29               14 14 0
30               30   95000 31               12 9 0 32               25   0 33  
            21   0 34               14 14 0 35               17 17 0 36        
      13   0 37               18   0 38               14   0 39               10
16 0 40               32 4 0 41               13   0 42               38 32 0 43
              11 10 0 44               39   97255 45               18   0 46    
          15 15 0 47               20   0 48               15   0 49            
  6   0 50               15   0 51               17   0 52               8.75  
0 53               6 6 0 54               12   0 55               20   0 56    
          11   0 57               30 0.01 0 58               7 7 0 59          
    10 12 0 60               7   0 61               7   0

  

  162 163 164 165 166 167 168 169 170 171   Maturity Date Primary
Borrower Wage
Income (Salary) Primary
Borrower Wage
Income (Bonus) Primary
Borrower Wage
Income
(Commission) Co-Borrower
Wage Income
(Salary) Co-Borrower
Wage Income
(Bonus) Co-Borrower
Wage Income
(Commission) Originator Doc
Code RWT Income
Verification RWT Asset
Verification 1 20430201 16493.92 7830 0 0 0 0 Full Two Years Two Months 2
20430201 0 0 0 0 0 0 Full Two Years Two Months 3 20430201 9204.17 0 0 8954.57 0
0 Full Two Years Two Months 4 20430201 9271.92 0 0 6100.68 0 0 Full Two Years
Two Months 5 20430201 8932.59 0 0 7628.4 0 0 Full Two Years Two Months 6
20430201 9727.36 0 0 11000 0 0 Full Two Years Two Months 7 20430201 12500 0 0 0
0 0 Full Two Years Two Months 8 20430201 1808.33 0 0 10663 0 0 Full Two Years
Two Months 9 20430201 9588.36 0 0 7650.75 0 0 Full Two Years Two Months 10
20430201 7735.89 0 0 13274 0 0 Full Two Years Two Months 11 20430101 15692.36 0
0 3537.96 0 0 Full Two Years Two Months 12 20430201 14901.25 0 0 1665 0 0 Full
Two Years Two Months 13 20430201 34730.09 0 0 0 0 0 Full Two Years Two Months 14
20430201 21666.67 0 0 0 0 0 Full Two Years Two Months 15 20430201 18333.33
8597.91 0 0 0 0 Full Two Years Two Months 16 20430201 13762.67 0 0 3223.41 0 0
Full Two Years Two Months 17 20430201 23333.34 0 0 0 0 0 Full Two Years Two
Months 18 20430201 24999.99 0 0 0 0 0 Full Two Years Two Months 19 20430201 0 0
0 22386.75 0 0 Full Two Years Two Months 20 20430201 17500 0 0 0 0 0 Full Two
Years Two Months 21 20430201 10833.34 10879.33 0 0 0 0 Full Two Years Two Months
22 20430201 6365.42 0 0 13333.33 0 0 Full Two Years Two Months 23 20430201
35548.67 0 0 0 0 0 Full Two Years Two Months 24 20430201 9371.98 0 0 11867 0 0
Full Two Years Two Months 25 20430101 8885.87 0 0 0 0 0 Full Two Years Two
Months 26 20430201 17606.78 0 0 1083.33 0 0 Full Two Years Two Months 27
20430201 16666.57 0 0 0 0 0 Full Two Years Two Months 28 20430201 33750 0 0
16233.34 0 0 Full Two Years Two Months 29 20430201 66666.69 0 0 22500 0 0 Full
Two Years Two Months 30 20430201 4861.11 0 28541 0 0 0 Full Two Years Two Months
31 20430201 9010 0 0 9545.6 0 0 Full Two Years Two Months 32 20430201 21541.66 0
0 0 0 0 Full Two Years Two Months 33 20430201 1052.38 0 0 0 0 0 Full Two Years
Two Months 34 20430201 11250 0 0 16285.65 0 0 Full Two Years Two Months 35
20430201 14928 0 0 4673.3 0 0 Full Two Years Two Months 36 20430101 21782.52 0 0
0 0 0 Full Two Years Two Months 37 20430101 57657.62 0 0 0 0 0 Full Two Years
Two Months 38 20430101 14025 0 0 0 0 0 Full Two Years Two Months 39 20430201
33683.33 0 0 28038 0 0 Full Two Years Two Months 40 20430101 1154.45 0 0 1325.98
0 0 Full Two Years Two Months 41 20430101 2245.75 0 0 707.5 0 0 Full Two Years
Two Months 42 20430101 32282.36 0 0 18578.22 0 0 Full Two Years Two Months 43
20430101 16666.66 37500 0 0 0 0 Full Two Years Two Months 44 20430101 24126.92 0
0 0 0 0 Full Two Years Two Months 45 20430101 14382.7 5354.58 11557.25 0 0 0
Full Two Years Two Months 46 20430101 30046.5 0 0 2600 0 0 Full Two Years Two
Months 47 20421201 27500 0 0 0 0 0 Full Two Years Two Months 48 20430101
15108.08 2917.25 0 0 0 0 Full Two Years Two Months 49 20421001 20833.34 0 0 0 0
0 Full Two Years Two Months 50 20430101 18750 0 0 0 0 0 Full Two Years Two
Months 51 20430101 20833.33 48423.46 0 0 0 0 Full Two Years Two Months 52
20430201 6550.42 0 0 0 0 0 Full Two Years Two Months 53 20430301 9348.31 0 0
9437.5 0 0 Full Two Years Two Months 54 20430301 36000 0 0 0 0 0 Full Two Years
Two Months 55 20430201 12913.11 0 0 0 0 0 Full Two Years Two Months 56 20430201
28510.61 0 0 0 0 0 Full Two Years Two Months 57 20430201 60861.33 0 0 0 0 0 Full
Two Years Two Months 58 20430201 0 0 0 14166.66 0 0 Full Two Years Two Months 59
20430201 8294.5 0 0 9608.34 0 0 Full Two Years Two Months 60 20430201 10833.33 0
0 0 0 0 Full Two Years Two Months 61 20430201 14875 0 0 0 0 0 Full Two Years Two
Months

 

 

 



 

ATTACHMENT 2

 

PURCHASE AGREEMENT

 

See Exhibit 10.9

 

 

 

